I concur in the opinion and judgment of the court. I write separately only to note my inability to see any reason why birthing expenses should be treated differently from past-due child support. However, the definition of "past-due support" found in Section 664(c), Title 42, U.S. Code ties the phrase to the concept of a "delinquency." Accordingly, I cannot fit birthing expenses the payment of *Page 8 
which is not yet delinquent within the scope of past-due support for purposes of making those expenses amenable to payment from a federal income tax refund.